DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 7 February 2022:
	Claims 1-6 and 8-15 are amended.
	Claims 1-15 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 7 February 2022:
a.	Applicant’s arguments and amendments regarding the previous objections on claims 11-12 have been fully considered and are deemed fully persuasive. The objections on claims 11-12 have been withdrawn.
b.	Applicant’s arguments and amendments regarding the previous 35 U.S.C. 101 rejection on claims 10-15 have been fully considered and are deemed fully persuasive. The 35 U.S.C. 101 rejection on claims 10-15 have been withdrawn.
c.	Applicant’s arguments that “Krawcyzk does not concern whether or not to provide an image file of a physical document responsive to receiving a request to perform optical image capture of the physical document, in contradistinction to the claim language…Krawcyzk never determines whether a (second) request to perform optical image capture includes the security key that was generated the first time the physical document was optically captured” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.
d.	Applicant’s arguments that there is no teaching in Krawcyzk that a security key is generated in response to receive such a request for a captured image of a physical document, nor only providing the image the second time such a request is received if the security key that was generated the first time is included as part of the request has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.
e.	Applicant’s arguments that one of ordinary skill in the art would not be led to combine Krawcyzk and Macciola in such a way to yield the claim language has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak (U.S. PGPub. 2016/0364550), in view of SHENOY et al. (WO 2005/043361), hereinafter Shenoy. 
	
	Regarding claim 1, Pathak teaches A non-transitory machine-readable storage medium having stored thereon machine-readable instructions executable to cause a processor to (Pathak, Paragraph [0010], see “…the present invention provides a computer program product comprising a computer usable non-transitory medium having a computer readable program code embedded therein for controlling a server…”):
	in response to receiving a first request to perform optical image capture of a physical document, cause a scanner device to optically scan the physical document a first time to generate an image file of the physical document (Pathak, FIG. 2A, see “S31” which scans the input document to generate document image) (Pathak, Paragraph [0008], see “…in response to instructions from a user to perform a requested action, the connected device scanning the input hardcopy document to generate a scanned document image, obtaining document characteristics information from the scanned document image, and transmitting the document characteristics information to the server along with an identity of the user and the requested action”); 
	
	
	in response to receiving a second request to perform the optical image capture of the physical document, cause the scanner device to optically scan the physical document a second time to regenerate the image file of the physical document (Pathak, FIG. 2A, see “S31” which scans the input document to generate document image, which can be done from a second request and regenerated the image file of the physical document) (Pathak, FIG. 2B, see “S41 and S42”, which receives the document image that was scanned and determines if a match is found in the database, therefore, a second request to perform a scan/copy of the same physical document is disclosed);
	
	
	Pathak does not teach the following limitation(s) as taught by Shenoy: generate a security key associated with the physical document, based on the image file of the physical document (Shenoy, Paragraph [0008], see “…The method includes the steps of capturing contents of a document and generating a key from a cryptographic engine. The method also includes encrypting the contents of the document using the key. The encrypted document may be stored and the key may be encoded”) (Shenoy, Paragraph [0021], see “…The key may be generated based on one or more variables such as the time of day for example. Other variables may include an identifier corresponding to the system, an optional word or phrase input by a user or some other attribute obtained from the document. The key may be specific to a particular document…”);
	provide the image file of the physical document and the security key to fulfill the first request (Shenoy, Paragraph [0024], see “…The output means 170 maybe a printer for example. Output means 170 may be used to output the encoded key if the encoded key is not on paper. The encoded key may then be used by an intended recipient, also referred to as an authorized user, to obtain access to the secure document”, where the image file of the physical document and the security key are provided to the user) (Shenoy, Paragraph [0032], see “The encoded key may be transmitted to an authorized user at step 270”);
	determine whether the second request includes the security key generated based on the image file of the physical document the first time the physical document was optically scanned (Shenoy, Paragraph [0034], see “…An intended recipient (or authorized user) may submit the encoded key at step 320 to capturing means 110 of Figure 1. The key maybe represented by a bar code on paper or on another type of physical media. The contents of the key may be captured at step 320 and decoded at step 330. The decoded key may be used to identify and locate the document that corresponds to the key at step 340. The document may then be retrieved at step 350 and decrypted at step 360…”, where “An intended recipient (or authorized user) may submit the encoded key at step 320 to capturing means 110…” is analogous to the second (subsequent) request including a security key generated based on the image file of the physical document the first time the physical document was optically scanned); and
	in response to determining that the second request includes the security key, provide the image file of the physical document to fulfill the second request (Shenoy, Paragraph [0034], see “…The document may then be retrieved at step 350 and decrypted at step 360…the contents of the document may be output at step 370 and the process ends at step 380”, where “the contents of the document may be output at step 370…” is analogous to providing the image file of the physical document to the user to fulfill the second (subsequent) request based on the request including the security key). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, by implementing techniques for secure document access, comprising of generating a security key associated with a physical document and utilizing the security key to determine whether or not to provide the image file of the physical document to the user at a second request, disclosed of Shenoy. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising of generating a security key associated with a physical document and utilizing the security key to determine whether or not to provide the image file of the physical document to the user at a second request. This allows for better security management by associating a security key with a document and only allowing a rescan and/or recopy of a document if the security key is present in the request. Shenoy is deemed as analogous art due to the art disclosing methods of associating a physical document with a security key in order to determine whether the intended user is authorized to perform the action requested (Shenoy, Paragraph [0034]). 

	Regarding claim 2, Pathak does not teach the following limitation(s) as taught by Shenoy: The medium of claim 1, wherein the security key is further generated according to an authentication credential from a user from which the first request was received (Shenoy, Paragraph [0021], see “…The key may be generated based on one or more variables such as the time of day for example. Other variables may include an identifier corresponding to the system, an optional word or phrase input by a user or some other attribute obtained from the document. The key may be specific to a particular document”, where “an optional word or phrase input by a user” is analogous to an authentication credential from a user which the first request was received).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, by implementing techniques for secure document access, comprising the security key being further generated according to an authentication credential from a user, disclosed of Shenoy.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising the security key being further generated according to an authentication credential from a user. This allows for better security management by associating the security key with user credentials, therefore only allowing the authorized user to access protected documentation associated with the security key. Shenoy is deemed as analogous art due to the art disclosing a security key generated based on an authentication credential from a user (Shenoy, Paragraph [0021]). 

	Regarding claim 3, Pathak does not teach the following limitation(s) as taught by Shenoy: The medium of claim 1, wherein the security key is further generated according to a characteristic of the physical document (Shenoy, Paragraph [0021], see “…The key may be generated based on one or more variables such as the time of day for example. Other variables may include an identifier corresponding to the system, an optional word or phrase input by a user or some other attribute obtained from the document. The key may be specific to a particular document”, where “some other attribute obtained from the document” is analogous to comprising a characteristic of the physical document).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, by implementing techniques for secure document access, comprising of the security key being further generated according to a characteristic of the physical document, disclosed of Shenoy. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising of the security key being further generated according to a characteristic of the physical document. This allows for better security management by associating each security key with a characteristic of a physical document in order to establish a security key unique to the document itself. Shenoy is deemed as analogous art due to the art disclosing a security key being generated based on a characteristic of a physical document (Shenoy, Paragraph [0021]).

Regarding claim 4, Pathak as modified by Shenoy teaches The medium of claim 1, wherein the computer-readable instructions are executable by the processor to further:
in response to determining that the second request does not include the security key, not providing the image file of the physical document, such that the second request is not fulfilled (Pathak, Paragraph [0037], see “A user, who is a registered user of the DRM system, intends to use a scanner…to generate an electronic version of an input hardcopy document and save it and/or distribute it to others…The scanner scans the input document to generate a document image and transmits the document image to the RMS server. Other information such as the identity of the user, a DRM protection policy to be applied to the document, a list of recipients to whom the document is to be distributed…is also transmitted to the RMS server in this step. Alternatively, when a document ID has been encoded in a barcode present in the document image, the document ID is extracted in step S31 and transmitted to the RMS server instead of or in addition to the document image…The RMS server, upon receiving the document image and the other information and/or the document ID, performs document matching to determine whether the document matches…”) (Pathak, Paragraph [0042], see “If in step S43 it is determined that the user has no rights to save or distribute the document, the RMS server transmits an authorization-denied response to the scanner…in response to receiving the authorization-denied response, deletes the scanned image without saving a copy, thereby preventing the user from obtaining an electronic version of the input hardcopy document…”, where “step S43 it is determined that the user has no rights to save or distribute the document…” is being read as determining that the second request does not include the security key). 

Regarding claim 6, Pathak does not teach the following limitation(s) as taught by Shenoy: The medium of claim 1, wherein the security key is generated for use by a specific client device associated with a user and from which the first request was received (Shenoy, Paragraph [0021], see “…The key may be generated based on one or more variables such as the time of day for example. Other variables may include an identifier corresponding to the system, an optional word or phrase input by a user or some other attribute obtained from the document”, where “an identifier corresponding to the system” is analogous to specific client device associated with a user). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, by implementing techniques for secure document access, comprising of the security key being generated for use by a specific client device associated with a user, disclosed of Shenoy. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising of the security key being generated for use by a specific client device associated with a user. This allows for better security management by associating a secure key with a specific client device associated with a user, therefore even if an unauthorized entity gets a hold of the security key, they need to request the action from the specific device in order to be granted authorization. Shenoy is deemed as analogous art due to the art disclosing the generation of the security key based on an identifier of a specific client device (Shenoy, Paragraph [0021]). 

Regarding claim 8, Pathak as modified by Shenoy teaches The medium of claim 1, wherein the computer-readable instructions are executable by the processor to further:
in response to determining that the second request does not include the security key, preventing physical access to the physical document within a device in which the physical document was optically scanned both the first time and the second time (Pathak, Paragraph [0029], see “On the RMS server, if in step S23 it is determined that the user does not have the right to copy the document…the RMS server transmits an authorization-denied response to the copier…The copier, in response to receiving the authorization-denied response, deletes the scanned image without printing a copy of the document, thereby preventing the user from making a copy of the input document…the response sent by the RMS server may include a message to inform the user of the lack of authorization to copy the document…”) (Pathak, Paragraph [0042], see “If in step S43 is it determines that the user has no rights to save or distribute the document…the RMS server transmits an authorization-denied response to the scanner…The scanner, in response to receiving the authorization-denied response, deletes the scanned image without saving a copy…thereby preventing the user from obtaining an electronic version of the input hardcopy document…”, where the RMS server prevents physical access to the document within a device in which the document was scanned both the first time and second time, if the second request does not include the security key (i.e., based on users’ rights)) (Pathak, Paragraph [0051], see “…if in step S63 it is determined that the user does not have the permission to perform the requested action…the RMS server transmits a second response to the connected device…The connected device, in response to receiving the second response, deletes the scanned image without performing the requested action, thereby preventing the user from performing the unauthorized action to the input hardcopy document…”).

Regarding claim 9, Pathak as modified by Shenoy teaches The medium of claim 1, wherein the computer-readable instructions are executable by the processor to further:
in response to determining that the second request does not include the security key, notify a user from which the first request was received of an unauthorized attempt to receive the image file of the physical document (Pathak, Paragraph [0029], see “On the RMS server, if in step S23 it is determined that the user does not have the right to copy the document…the RMS server transmits an authorization-denied response to the copier…The copier, in response to receiving the authorization-denied response, deletes the scanned image without printing a copy of the document, thereby preventing the user from making a copy of the input document…the response sent by the RMS server may include a message to inform the user of the lack of authorization to copy the document…”).

Regarding claim 10, Pathak teaches A method comprising:
in response to receiving a subsequent request to perform optical image capture of a physical document, causing, by a processor, a scanner device to optically scan the physical document to generate an image file of the physical document (Pathak, FIG. 2A, see “S31” which scans the input document to generate document image, which can be done from a second request and regenerated the image file of the physical document) (Pathak, FIG. 2B, see “S41 and S42”, which receives the document image that was scanned and determines if a match is found in the database, therefore, a second request to perform a scan/copy of the same physical document is disclosed) (Pathak, Paragraph [0008], see “…in response to instructions from a user to perform a requested action, the connected device scanning the input hardcopy document to generate a scanned document image, obtaining document characteristics information from the scanned document image, and transmitting the document characteristics information to the server along with an identity of the user and the requested action”);


in response to determining that the second request does not include the security key, not providing, by the processor, the image file of the physical document, such that the second request is not fulfilled (Pathak, Paragraph [0037], see “A user, who is a registered user of the DRM system, intends to use a scanner…to generate an electronic version of an input hardcopy document and save it and/or distribute it to others…The scanner scans the input document to generate a document image and transmits the document image to the RMS server. Other information such as the identity of the user, a DRM protection policy to be applied to the document, a list of recipients to whom the document is to be distributed…is also transmitted to the RMS server in this step. Alternatively, when a document ID has been encoded in a barcode present in the document image, the document ID is extracted in step S31 and transmitted to the RMS server instead of or in addition to the document image…The RMS server, upon receiving the document image and the other information and/or the document ID, performs document matching to determine whether the document matches…”) (Pathak, Paragraph [0042], see “If in step S43 it is determined that the user has no rights to save or distribute the document, the RMS server transmits an authorization-denied response to the scanner…in response to receiving the authorization-denied response, deletes the scanned image without saving a copy, thereby preventing the user from obtaining an electronic version of the input hardcopy document…”, where “step S43 it is determined that the user has no rights to save or distribute the document…” is being read as determining that the second request does not include the security key).. 
Pathak does not teach the following limitation(s) as taught by Shenoy: determining, by a processor, whether the subsequent request includes a security key (Shenoy, Paragraph [0034], see “…An intended recipient (or authorized user) may submit the encoded key at step 320 to capturing means 110 of Figure 1. The key maybe represented by a bar code on paper or on another type of physical media. The contents of the key may be captured at step 320 and decoded at step 330. The decoded key may be used to identify and locate the document that corresponds to the key at step 340. The document may then be retrieved at step 350 and decrypted at step 360…”, where “An intended recipient (or authorized user) may submit the encoded key at step 320 to capturing means 110…” is analogous to the second (subsequent) request including a security key generated based on the image file of the physical document the first time the physical document was optically scanned) generated based on an image file of the physical document generated a first time the physical document was optically scanned using the scanner device (Shenoy, Paragraph [0008], see “…The method includes the steps of capturing contents of a document and generating a key from a cryptographic engine. The method also includes encrypting the contents of the document using the key. The encrypted document may be stored and the key may be encoded”) (Shenoy, Paragraph [0021], see “…The key may be generated based on one or more variables such as the time of day for example. Other variables may include an identifier corresponding to the system, an optional word or phrase input by a user or some other attribute obtained from the document. The key may be specific to a particular document…”);
in response to determining that the second request includes the security key, providing, by the processor, the image file of the physical document to fulfill the second request (Shenoy, Paragraph [0034], see “…The document may then be retrieved at step 350 and decrypted at step 360…the contents of the document may be output at step 370 and the process ends at step 380”, where “the contents of the document may be output at step 370…” is analogous to providing the image file of the physical document to the user to fulfill the second (subsequent) request based on the request including the security key).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, by implementing techniques for secure document access, comprising of generating a security key associated with a physical document and utilizing the security key to determine whether or not to provide the image file of the physical document to the user at a second request, disclosed of Shenoy. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising of generating a security key associated with a physical document and utilizing the security key to determine whether or not to provide the image file of the physical document to the user at a second request. This allows for better security management by associating a security key with a document and only allowing a rescan and/or recopy of a document if the security key is present in the request. Shenoy is deemed as analogous art due to the art disclosing methods of associating a physical document with a security key in order to determine whether the intended user is authorized to perform the action requested (Shenoy, Paragraph [0034]). 

	Regarding claim 14, Pathak does not teach the following limitation(s) as taught by Shenoy: The method of claim 10, wherein the security key is generated according to a characteristic of the physical document (Shenoy, Paragraph [0021], see “…The key may be generated based on one or more variables such as the time of day for example. Other variables may include an identifier corresponding to the system, an optional word or phrase input by a user or some other attribute obtained from the document. The key may be specific to a particular document”, where “some other attribute obtained from the document” is analogous to comprising a characteristic of the physical document).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, by implementing techniques for secure document access, comprising of the security key being further generated according to a characteristic of the physical document, disclosed of Shenoy. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising of the security key being further generated according to a characteristic of the physical document. This allows for better security management by associating each security key with a characteristic of a physical document in order to establish a security key unique to the document itself. Shenoy is deemed as analogous art due to the art disclosing a security key being generated based on a characteristic of a physical document (Shenoy, Paragraph [0021]).

Regarding claim 15, Pathak teaches An apparatus comprising:
a scanner device to
	optically scan a physical document to generate an image file of the physical document (Pathak, Paragraph [0022], see “…In response to a user instruction, the copier scans the input hardcopy document to generate a document image”);
a processor (Pathak, Paragraph [0010], see “…the computer readable program code configured to cause the server to execute a digital rights management (DRM) process…”);
a memory storing instructions executable by the processor to (Pathak, Paragraph [0010], see “…a computer program product comprising a computer usable non-transitory medium having a computer readable program code embedded therein for controller a server, the computer readable program code configured to cause the server to execute a digital rights management (DRM) process…”):
	in response to receiving a first request to perform optical image capture of the physical document, cause the scanner device to optically scan the physical document a first time to generate the image file of the physical document (Pathak, FIG. 2A, see “S31” which scans the input document to generate document image) (Pathak, Paragraph [0008], see “…in response to instructions from a user to perform a requested action, the connected device scanning the input hardcopy document to generate a scanned document image, obtaining document characteristics information from the scanned document image, and transmitting the document characteristics information to the server along with an identity of the user and the requested action”);
	
	
	in response to receiving a second request to perform the optical image capture of the physical document, cause the scanner device to optically scan the physical document a second time to regenerate the image file of the physical document (Pathak, FIG. 2A, see “S31” which scans the input document to generate document image, which can be done from a second request and regenerated the image file of the physical document) (Pathak, FIG. 2B, see “S41 and S42”, which receives the document image that was scanned and determines if a match is found in the database, therefore, a second request to perform a scan/copy of the same physical document is disclosed);
	
Pathak does not teach the following limitation(s) as taught by Shenoy: generate a security key associated with the physical document, based on the image file of the physical document (Shenoy, Paragraph [0008], see “…The method includes the steps of capturing contents of a document and generating a key from a cryptographic engine. The method also includes encrypting the contents of the document using the key. The encrypted document may be stored and the key may be encoded”) (Shenoy, Paragraph [0021], see “…The key may be generated based on one or more variables such as the time of day for example. Other variables may include an identifier corresponding to the system, an optional word or phrase input by a user or some other attribute obtained from the document. The key may be specific to a particular document…”);
	provide the image file of the physical document and the security key to a user associated with the physical document and from which the first request was received (Shenoy, Paragraph [0024], see “…The output means 170 maybe a printer for example. Output means 170 may be used to output the encoded key if the encoded key is not on paper. The encoded key may then be used by an intended recipient, also referred to as an authorized user, to obtain access to the secure document”, where the image file of the physical document and the security key are provided to the user) (Shenoy, Paragraph [0032], see “The encoded key may be transmitted to an authorized user at step 270”);
	in response to determining that the second request includes the security key generated the first time the physical document was optically scanned, provide the image file document to fulfill the second request (Shenoy, Paragraph [0034], see “…The document may then be retrieved at step 350 and decrypted at step 360…the contents of the document may be output at step 370 and the process ends at step 380”, where “the contents of the document may be output at step 370…” is analogous to providing the image file of the physical document to the user to fulfill the second (subsequent) request based on the request including the security key). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, by implementing techniques for secure document access, comprising of generating a security key associated with a physical document and utilizing the security key to determine whether or not to provide the image file of the physical document to the user at a second request, disclosed of Shenoy. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising of generating a security key associated with a physical document and utilizing the security key to determine whether or not to provide the image file of the physical document to the user at a second request. This allows for better security management by associating a security key with a document and only allowing a rescan and/or recopy of a document if the security key is present in the request. Shenoy is deemed as analogous art due to the art disclosing methods of associating a physical document with a security key in order to determine whether the intended user is authorized to perform the action requested (Shenoy, Paragraph [0034]). 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak, in view of Shenoy, in further view of Balmakhtar et al. (U.S. Patent 9,887,980), hereinafter Balmakhtar. 

Regarding claim 5, Pathak as modified by Shenoy do not teach the following limitation(s) as taught by Balmakhtar: The medium of claim 2, wherein the authentication credential is received from a mobile device of the user (Balmakhtar, Column 5, Lines 36 – 46, see “…client device 202a is generally any computing device that is capable of accessing secured network…client device 202a might take on a variety of forms, such as a personal computer (PC), a laptop computer, a mobile phone, a mobile device…”, where “client device” is analogous to a mobile device of the user) (Balmakhtar, Column 8, Lines 11 – 48, see “In the authentication challenge/response model, a client device, such as a client device 302, receives an authentication challenge from a security gateway…Client device 202a can generate at least one response based on the authentication challenge and optionally static data and/or non-dynamic data…the at least one response is based on at least the authentication challenge and a client identifier (ID). The client ID can be associated with the client device and/or a user being authenticated”, where “client identifier” is analogous to the authentication credential received from the user).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, and techniques disclosed of Shenoy, by implementing techniques for global time based authentication of client devices, comprising of the authentication credential being received from a mobile device of the user, disclosed of Balmakhtar.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising of the authentication credential being received from a mobile device of the user. This allows for better security management and a more user-friendly interface by receiving the authentication credential from a mobile device of the user. Balmakhtar is deemed as analogous art due to the art disclosing methods of receiving authentication credentials from a mobile device of the user (Balmakhtar, Column 8, Lines 11 – 48). 

Regarding claim 7, Pathak as modified by Shenoy do not teach the following limitation(s) as taught by Balmakhtar: The medium of claim 5, wherein the authentication credential received from the mobile device comprises at least one of the following: a device identifier, a user identifier, a password, and a user selected credential (Balmakhtar, Column 5, Lines 36 – 46, see “…client device 202a is generally any computing device that is capable of accessing secured network…client device 202a might take on a variety of forms, such as a personal computer (PC), a laptop computer, a mobile phone, a mobile device…”, where “client device” is analogous to a mobile device of the user) (Balmakhtar, Column 8, Lines 11 – 48, see “In the authentication challenge/response model, a client device, such as a client device 302, receives an authentication challenge from a security gateway…Client device 202a can generate at least one response based on the authentication challenge and optionally static data and/or non-dynamic data…the at least one response is based on at least the authentication challenge and a client identifier (ID). The client ID can be associated with the client device and/or a user being authenticated”, where “The client ID can be associated with the client device and/or a user being authenticated” is analogous to the authentication credential received from the mobile device comprising at least a device identifier and/or user identifier and/or user selected credential).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, and techniques disclosed of Shenoy, by implementing techniques for global time based authentication of client devices, comprising of the authentication credential received from the mobile device comprising a device identifier and/or user identifier, disclosed of Balmakhtar.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising of the authentication credential received from the mobile device comprising a device identifier and/or user identifier. This allows for better security management by associating the authentication credential with a user device and/or user identifier in order to define specific security measures taken to grant authorization to specific requests. Balmakhtar is deemed as analogous art due to the art disclosing authentication credentials received from a mobile device comprising a device identifier and/or a user identifier (Balmakhtar, Column 8, Lines 11 – 48). 


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak, in view of Shenoy, in further view of GANESAN (U.S. PGPub. 2016/0050199), hereinafter Ganesan. 

	Regarding claim 11, Pathak as modified by Shenoy do not teach the following limitation(s) as taught by Ganesan: The method of claim 10, wherein the security key is provided to a mobile device associated with a user from whom a first request to perform the optical image capture of the physical document was received (Ganesan, Paragraph [0091], see “…either the user can enter his/her phone number, e.g. the phone number for the SP, or the AA can auto-fill in this information depending on the user’s preference. Behind the scenes the AA talks to, i.e. communicates with, the authentication server, which then issues a login PIN to the user via a short messaging service…”) (Ganesan, Paragraph [0104], see “…if success the authentication server 625 SMSs, i.e. text messages, a PIN to the user at the user’s SMS address…the user can access his/her SMS account and retrieve the PIN from the SMS message sent by the authentication server…”, where “PIN” is analogous to the security key provided to a mobile device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, and techniques disclosed of Shenoy, by implementing techniques for key managing using quasi out of band authentication, comprising providing a security key to a mobile device associated with a user of the first request, disclosed of Ganesan.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising providing a security key to a mobile device associated with a user of the first request. This allows for better security management and a more user-friendly interface by providing the security key to a mobile device associated with the user. Ganesan is deemed as analogous art due to the art disclosing methods of providing a security key to a mobile device in response to a request for service (Ganesan, Paragraph [0104]). 

Regarding claim 12, Pathak as modified by Shenoy do not teach the following limitation(s) as taught by Ganesan: The method of claim 11, further comprising:
providing the security key to the mobile device associated with the user upon verifying that the mobile device associated with the user is included within a trusted whitelist table of mobile devices (Ganesan, Paragraph [0091], see “The user opens the AA and logs in, perhaps once a day. For example, either the user can enter his/her phone number, e.g., the phone number for the SP, or the AA can auto-fill in this information depending on the user’s preference. Behind the scenes The AA talks to, i.e., communicates with, the authentication server, when then issues a login PIN to the user via a short messaging services (SMS)…”, where “his/her phone number” is analogous to verifying the mobile device associated with the user being included within a trusted whitelist table of mobile devices) (Ganesan, Paragraph [0104], see “…The authentication server 625 returns an acknowledgment indication to the AA 610 and, if the message was acknowledged, the AA 610 also causes the presentation of that shown in area A2 of the display screen 615…if success the authentication server 625 SMSs, i.e. text messages, a PIN to the user at the user’s SMS address…”, where “if success the authentication server 625 SMSs…” is analogous to providing the security key to the mobile device upon verifying that the mobile device is trusted). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, and techniques disclosed of Shenoy, by implementing techniques for key managing using quasi out of band authentication, comprising providing the security key to the mobile device upon verifying that the mobile device is trusted, disclosed of Ganesan.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising providing the security key to the mobile device upon verifying that the mobile device is trusted. This allows for better security management by verifying that the mobile device requesting the security key is one of a trusted device in a database, before transmitting the security key to the mobile device. Ganesan is deemed as analogous art due to the art disclosing verification of a mobile device before the PIN is transmitted to the mobile device (Ganesan, Paragraph [0104]). 

Regarding claim 13, Pathak as further modified by Ganesan do not teach the following limitation(s) as taught by Shenoy: The method of claim 11, wherein the subsequent request is received from a second device associated with the user and that is configured to retrieve the security key from the mobile device (Shenoy, Paragraph [0020], see “…The contents of the document may be captured by scanning or as a digital image. In order to capture contents of a physical document, the document may be input to the system 100 via a feeding tray 180 or other similar means…A document in electronic form may be received (by the system 100) from a computer 105 or from another system…”, where “from a computer 105 or from another system” is being read as a first device (computer 105) or a second device (from another system)) (Shenoy, Paragraph [0032], see “The encoded key may be transmitted to an authorized user at step 270”, where the authorized user can be from computer 105 or from another system (and/or device)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for preventing unauthorized copy and scan, disclosed of Pathak, and techniques disclosed of Ganesan, by implementing techniques for secure document access, comprising a subsequent request being received from a second device associated with the user and configured to retrieve the security key, disclosed of Shenoy.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for document security keys, comprising a subsequent request being received from a second device associated with the user and configured to retrieve the security key. This allows for a more user-friendly interface by allowing a user to request an action using multiple different devices. Shenoy is deemed as analogous art due to the art disclosing methods of requesting a scan and/or copy of a document from multiple devices (Shenoy, Paragraph [0020]). 










Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499